 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT E. CHRISTOFFERSON, et al.,                   Case No. 1:18-cv-01370-AWI-SAB

12                  Plaintiffs,                          ORDER RE REQUEST FOR DISMISSAL
                                                         OF DOE DEFENDANTS
13          v.
                                                         (ECF No. 21)
14   ALL PURE POOL SERVICE OF CENTRAL
     CALIFORNIA, INC., et al.,
15
                    Defendants.
16

17

18          Plaintiffs Robert Christofferson and Sandra Christofferson filed this action on October 4,

19 2018. (ECF No. 1.) On April 3, 2019, Plaintiffs filed a request to dismiss all Doe defendants
20 from this action pursuant to Rule 41(a)(1)(i) of the Federal Rules of Civil Procedure. (ECF No.

21 21.)

22          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

23 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

24 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

25 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

26 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet
27 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

28 Cir. 1993). Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or


                                                     1
 1 all of the defendants in an action through a Rule 41(a) notice. Wilson, 111 F.3d at 692. “[A]

 2 dismissal under Rule 41(a)(1) is effective on filing, no court order is required, the parties are left

 3 as though no action had been brought, the defendant can’t complain, and the district court lacks

 4 jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193 F.3d at 1078. In

 5 this action, no defendant has filed an answer or other responsive pleading.

 6          Accordingly, the Doe defendants have been dismissed from this action pursuant to

 7 Plaintiffs’ Rule 41 notice.

 8
     IT IS SO ORDERED.
 9

10 Dated:      April 3, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
